DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/27/2021, with respect to the rejections of the claims under 35 U.S.C. 103 have been fully considered, but are not persuasive. Ikeda teaches that in a Ni-based welding alloy, inevitable impurities include V which should be in an amount of 0.10% or less to preserve advantageous effects of the invention (¶ 48). This amount overlaps the claimed range.
In addition, upon further consideration, new grounds of rejection are made in view of Nakajima et al. (US 2007/0272671).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rebak et al. (US 2011/0240715) in view of Ikeda (US 2019/0039188).
Regarding claims 1-2, 4 and 6-8, Rebak discloses the following nickel-based welding alloy as compared to the claimed alloy composition:

Claim 1
Rebak, ¶ 6-7
Cr
30.0%-36.0%
26% to about 30%
C
≤0.05%
<0.03%
Fe
1.00%-3.00%
2% to about 4%
Si
≤0.50%
<0.5%
Nb+Ta
≤3.00%
2% to about 3% Nb, no Ta
Ti
≤0.70%
<0.6%
Mn
0.10%-3.50%
2% to about 4%
Cu
≤0.5%
<0.01%
Ni
Balance
Balance
Zr
0.001%-0.05%
not disclosed
V
≤0.5%
Not disclosed

Claim 2

Mo
2.00%-5.00%
1% to about 3%

Claim 4

B
≤0.05%
not disclosed

Claim 6

Al
≤0.5%
<0.6%

Claim 7

Co
≤0.12%
not disclosed

Claim 8

S+P
<0.005%, ea
<0.5% collectively (¶ 16)


Rebak does not expressly teach a Zr or V content in the welding alloy. Ikeda teaches a Ni-based welding alloy containing 0.005% Zr or less (¶ 41). It would have been obvious at the effective time of filing for one of ordinary skill in the art to include Zr, in the amount taught by Ikeda, in the alloy of Rebak because Zr strengthens grain boundaries and improves hot workability (Ikeda, ¶ 41). With respect to V, Ikeda teaches that in a Ni-based alloy, inevitable impurities include V which should be in an amount of 0.10% or less to preserve advantageous effects of the invention (¶ 48). The prior art ranges overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 9-11, Rebak teaches that the nickel-based weld alloy is used to fabricate and repair components of nuclear power plant reactors (¶ 6). Accordingly, the method of repairing a nuclear power plant using the prior art weld alloy is also taught by Rebak.
Claims 1-2, 4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rebak et al. (US 2011/0240715) in view of Nakajima (US 2007/0272671).
Regarding claims 1-2, 4 and 6-8, Rebak discloses the following nickel-based welding alloy as compared to the claimed alloy composition:

Claim 1
Rebak, ¶ 6-7
Cr
30.0%-36.0%
26% to about 30%
C
≤0.05%
<0.03%
Fe
1.00%-3.00%
2% to about 4%
Si
≤0.50%
<0.5%
Nb+Ta
≤3.00%
2% to about 3% Nb, no Ta
Ti
≤0.70%
<0.6%
Mn
0.10%-3.50%
2% to about 4%
Cu
≤0.5%
<0.01%
Ni
Balance
Balance
Zr
0.001%-0.05%
not disclosed
V
≤0.5%
Not disclosed

Claim 2

Mo
2.00%-5.00%
1% to about 3%

Claim 4

B
≤0.05%
not disclosed

Claim 6

Al
≤0.5%
<0.6%

Claim 7

Co
≤0.12%
not disclosed

Claim 8

S+P
<0.005%, ea
<0.5% collectively (¶ 16)


Rebak does not expressly teach a Zr or V content in the welding alloy. Nakajima teaches a Ni-based welding alloy for welding in a nuclear power plant having good stress corrosion cracking resistance (¶ 6). The welding alloy of Nakajima contains less than 0.01% wt Zr (¶ 20) and less than 0.5% wt V (¶ 15). It would have been obvious at the effective time of filing for one of ordinary skill in the art to include Zr and V, as taught by Ikeda, in the alloy of Rebak because Zr has deoxidation effect, reduces weld cracking resistance and refines crystal grain size (¶ 21) and V enhances tensile strength (¶ 15). The prior art ranges overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 9-11, Rebak teaches that the nickel-based weld alloy is used to fabricate and repair components of nuclear power plant reactors (¶ 6). Accordingly, the method of repairing a nuclear power plant using the prior art weld alloy is also taught by Rebak.
Claims 1-2, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (JP H06-89426) in view of Ikeda (US 2019/0039188).
Regarding claims 1-2, 4 and 6-8, Yamauchi discloses the following nickel-based welding alloy as compared to the claimed alloy composition:

Claim 1
Yamauchi, ¶ 6-7
Cr
30.0%-36.0%
26%-39%
C
≤0.05%
≤0.06%
Fe
1.00%-3.00%
≤25%
Si
≤0.50%
≤1.0%
Nb+Ta
≤3.00%
1.5%-3.9% Nb, no Ta
Ti
≤0.70%
≤0.5%
Mn
0.10%-3.50%
2.1%-4.1%
Cu
≤0.5%
<0.05%
Zr
0.001%-0.05%
not disclosed
V
≤0.5%
not disclosed
Ni
Balance
Balance

Claim 2

Mo
2.00%-5.00%
≤5%

Claim 4

B
≤0.05%
not disclosed

Claim 6

Al
≤0.5%
not disclosed

Claim 7

Co
≤0.12%
not disclosed

Claim 8

S+P
<0.005%, ea
S≤0.08%; P≤0.10%


Yamauchi does not expressly teach a Zr or V content in the welding alloy. Ikeda teaches a Ni-based welding alloy containing 0.005% Zr or less (¶ 41). It would have been obvious at the effective time of filing for one of ordinary skill in the art to include Zr, in the amount taught by Ikeda, in the alloy of Rebak because Zr strengthens grain boundaries and improves hot workability (¶ 41). With respect to V, Ikeda teaches that in a Ni-based alloy, inevitable impurities include V which should be in an amount of 0.10% or less to preserve advantageous effects of the invention (¶ 48). The prior art ranges overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (JP H06-89426) in view of Ikeda (US 2019/0039188), as applied to claim 1, further in view of Rebak et al. (US 2011/0240715).
Regarding claims 9-11, the limitations of claim 1 have been addressed above. Modified Yamauchi teaches the nickel-based weld alloy has improved stress corrosion cracking resistance (p. 2). Rebak teaches that the nickel-based weld alloy having improved stress corrosion cracking resistance are desired for use in nuclear power plants (¶ 5, 17), and such alloys may be used to fabricate and repair components of nuclear power plant reactors (¶ 6), which includes the method of repairing a nuclear power plant using the weld alloy. Since the nickel-based weld alloy of Modified Yamauchi exhibits this property, it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to fabricate or repair components of nuclear power plant reactors using the nickel-based weld alloy of Modified Yamauchi.
Claims 1-2, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (JP H06-89426) in view of Nakajima (US 2007/0272671).
Regarding claims 1-2, 4 and 6-8, Yamauchi discloses the following nickel-based welding alloy as compared to the claimed alloy composition:

Claim 1
Yamauchi, ¶ 6-7
Cr
30.0%-36.0%
26%-39%
C
≤0.05%
≤0.06%
Fe
1.00%-3.00%
≤25%
Si
≤0.50%
≤1.0%
Nb+Ta
≤3.00%
1.5%-3.9% Nb, no Ta
Ti
≤0.70%
≤0.5%
Mn
0.10%-3.50%
2.1%-4.1%
Cu
≤0.5%
<0.05%
Zr
0.001%-0.05%
not disclosed
V
≤0.5%
not disclosed
Ni
Balance
Balance

Claim 2

Mo
2.00%-5.00%
≤5%

Claim 4

B
≤0.05%
not disclosed

Claim 6

Al
≤0.5%
not disclosed

Claim 7

Co
≤0.12%
not disclosed

Claim 8

S+P
<0.005%, ea
S≤0.08%; P≤0.10%


Yamauchi does not expressly teach a Zr or V content in the welding alloy. Nakajima teaches a Ni-based welding alloy for welding in a nuclear power plant having good stress corrosion cracking resistance (¶ 6). The welding alloy of Nakajima contains less than 0.01% wt Zr (¶ 20) and less than 0.5% wt V (¶ 15). It would have been obvious at the effective time of filing for one of ordinary skill in the art to include Zr and V, as taught by Ikeda, in the alloy of Yamauchi because Zr has deoxidation effect, reduces weld cracking resistance and refines crystal grain size (¶ 21) and V enhances tensile strength (¶ 15). The prior art ranges overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (JP H06-89426) in view of Nakajima (US 2007/0272671), as applied to claim 1, further in view of Rebak et al. (US 2011/0240715).
Regarding claims 9-11, the limitations of claim 1 have been addressed above. Modified Yamauchi teaches the nickel-based weld alloy has improved stress corrosion cracking resistance (p. 2). Rebak teaches that the nickel-based weld alloy having improved stress corrosion cracking resistance are desired for use in nuclear power plants (¶ 5, 17), and such alloys may be used to fabricate and repair components of nuclear power plant reactors (¶ 6), which includes the method of repairing a nuclear power plant using the weld alloy. Since the nickel-based weld alloy of Modified Yamauchi exhibits this property, it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to fabricate or repair components of nuclear power plant reactors using the nickel-based weld alloy of Modified Yamauchi.
Claims 1-2, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chigusa et al. (JP 2005-288500) in view of Ikeda (US 2019/0039188).
Regarding claims 1-2, 4 and 6-8, Chigusa discloses the following nickel-based welding alloy as compared to the claimed alloy composition:

Claim 1
Chigusa, ¶¶ 7-8, 11
Cr
30.0%-36.0%
14%-31%
C
≤0.05%
≤0.15%
Fe
1.00%-3.00%
≤51%
Si
≤0.50%
≤1.0%
Nb+Ta
≤3.00%
≤5.5%
Ti
≤0.70%
≤2.75%
Mn
0.10%-3.50%
≤1.5%
Cu
≤0.5%
≤3.0%
Zr
0.001%-0.05%
not disclosed
V
≤0.5%
not disclosed
Ni
Balance
30%-80%

Claim 2

Mo
2.00%-5.00%
2.5%-10.0%

Claim 4

B
≤0.05%
≤0.006%

Claim 6

Al
≤0.5%
≤1.8%

Claim 7

Co
≤0.12%
≤1.0% (¶ 24)

Claim 8

S+P
<0.005%, ea
S≤0.015%; P≤0.030%


Chigusa does not expressly teach a Zr or V content in the welding alloy. Ikeda teaches a Ni-based welding alloy containing 0.005% Zr or less (¶ 41). It would have been obvious at the effective time of filing for one of ordinary skill in the art to include Zr, in the amount taught by Ikeda, in the alloy of Rebak because Zr strengthens grain boundaries and improves hot workability (¶ 41). With respect to V, Ikeda teaches that in a Ni-based alloy, inevitable impurities include V which should be in an amount of 0.10% or less to preserve advantageous effects of the invention (¶ 48). The prior art ranges overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chigusa (JP H06-89426) in view of Ikeda (US 2019/0039188), as applied to claim 1, further in view of Rebak et al. (US 2011/0240715).
Regarding claims 9-11, the limitations of claim 1 have been addressed above. Modified Chigusa teaches the nickel-based weld alloy has improved stress corrosion cracking resistance (see ¶ 4-5). Rebak teaches that the nickel-based weld alloy having improved stress corrosion cracking resistance are desired for use in nuclear power plants (¶ 5, 17), and such alloys may be used to fabricate and repair components of nuclear power plant reactors (¶ 6), which includes the method of repairing a nuclear power plant using the weld alloy. Since the nickel-based weld alloy of Modified Chigusa exhibits this property, it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to fabricate or repair components of nuclear power plant reactors using the nickel-based weld alloy of Modified Chigusa.
Claims 1-2, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chigusa et al. (JP 2005-288500) in view of Nakajima (US 2007/0272671).
Regarding claims 1-2, 4 and 6-8, Chigusa discloses the following nickel-based welding alloy as compared to the claimed alloy composition:

Claim 1
Chigusa, ¶¶ 7-8, 11
Cr
30.0%-36.0%
14%-31%
C
≤0.05%
≤0.15%
Fe
1.00%-3.00%
≤51%
Si
≤0.50%
≤1.0%
Nb+Ta
≤3.00%
≤5.5%
Ti
≤0.70%
≤2.75%
Mn
0.10%-3.50%
≤1.5%
Cu
≤0.5%
≤3.0%
Zr
0.001%-0.05%
not disclosed
V
≤0.5%
not disclosed
Ni
Balance
30%-80%

Claim 2

Mo
2.00%-5.00%
2.5%-10.0%

Claim 4

B
≤0.05%
≤0.006%

Claim 6

Al
≤0.5%
≤1.8%

Claim 7

Co
≤0.12%
≤1.0% (¶ 24)

Claim 8

S+P
<0.005%, ea
S≤0.015%; P≤0.030%


Chigusa does not expressly teach a Zr or V content in the welding alloy. Nakajima teaches a Ni-based welding alloy for welding in a nuclear power plant having good stress corrosion cracking resistance (¶ 6). The welding alloy of Nakajima contains less than 0.01% wt Zr (¶ 20) and less than 0.5% wt V (¶ 15). It would have been obvious at the effective time of filing for one of ordinary skill in the art to include Zr and V, as taught by Ikeda, in the alloy of Chigusa because Zr has deoxidation effect, reduces weld cracking resistance and refines crystal grain size (¶ 21) and V enhances tensile strength (¶ 15). The prior art ranges overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chigusa (JP H06-89426) in view of Nakajima (US 2007/0272671), as applied to claim 1, further in view of Rebak et al. (US 2011/0240715).
Regarding claims 9-11, the limitations of claim 1 have been addressed above. Modified Chigusa teaches the nickel-based weld alloy has improved stress corrosion cracking resistance (see ¶ 4-5). Rebak teaches that the nickel-based weld alloy having improved stress corrosion cracking resistance are desired for use in nuclear power plants (¶ 5, 17), and such alloys may be used to fabricate and repair components of nuclear power plant reactors (¶ 6), which includes the method of repairing a nuclear power plant using the weld alloy. Since the nickel-based weld alloy of Modified Chigusa exhibits this property, it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to fabricate or repair components of nuclear power plant reactors using the nickel-based weld alloy of Modified Chigusa.
Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US 2014/0305921) in view of Nakajima (US 2007/0272671).
Regarding claims 1-8, Kawasaki discloses the following nickel-based welding alloy as compared to the claimed alloy composition:

Claim 1
Kawasaki, ¶ 57
Cr
30.0%-36.0%
28.0%-31.5%
C
≤0.05%
≤0.03%
Fe
1.00%-3.00%
1%-12%
Si
≤0.50%
≤0.50%
Nb+Ta
≤3.00%
2.1%-4.0%
Ti
≤0.70%
≤0.50%
Mn
0.10%-3.50%
≤1%
Cu
≤0.5%
≤0.08%
Ni
Balance
Balance
Zr
0.001%-0.05%
≤0.02%
V
≤0.5%
not disclosed

Claim 2

Mo
2.00%-5.00%
3.0%-5.0%

Claim 4

B
≤0.05%
≤0.003%

Claim 6

Al
≤0.5%
≤0.5%

Claim 7

Co
≤0.12%
≤0.05%

Claim 8

S+P
<0.005%, ea
S: ≤0.0015%; P: ≤0.02%


Kawasaki does not expressly teach a V content in the welding alloy. Nakajima teaches a Ni-based welding alloy for welding in a nuclear power plant having good stress corrosion cracking resistance (¶ 6). The welding alloy of Nakajima contains less than 0.5% wt V (¶ 15). It would have been obvious at the effective time of filing for one of ordinary skill in the art to include V, as taught by Ikeda, in the alloy of Kawasaki because V enhances tensile strength (¶ 15). The prior art ranges overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 9-10, Kawasaki teaches the nickel-based weld alloy is used as welding material in the water reactor or steam generator of nuclear power plants (¶ 1-2). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US 2014/0305921) in view of Nakajima (US 2007/0272671), as applied to claim 1, further in view of Rebak et al. (US 2011/0240715).
Regarding claim 11, the limitations of claim 1 have been addressed above. Kawasaki does not expressly teach repairing a nuclear power apparatus and structure using the Ni based welding material. Rebak teaches Ni based welding material having improved stress corrosion cracking resistance are desired for use in nuclear power plants (¶ 5, 17), and such alloys may be used to repair components of nuclear power plant reactors (¶ 6). Since the welding material of Kawasaki has a desired level of stress corrosion cracking resistance for use in nuclear power plants (see ¶¶ 1, 26, 34), it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use the Ni based welding material of Kawasaki to repair a nuclear power plant apparatus and structure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784